DETAILED ACTION
This Office Action is in response to the Amendment filed on 09/30/2022. 
In the filed response, Claims 21-23, 25, 31-33, and 35 have been amended, where Claims 21 and 31 are independent claims.
Accordingly, Claims 21-40 have been examined and are pending. This Action is made FINAL.

	Response to Arguments
1.	Applicant’s arguments, see pg. 7, filed 09/30/2022, with respect to the rejection of Claims 22-23, 25, 32-33, and 35 under 35 U.S.C. 112(b), relative to Claims 21 and 31 on which they depend, have been fully considered and are persuasive.  The clarifying amendments “…first channel provisioned as a video channel,…second channel provisioned as an audio channel” now make it clear that the sign language video frames are on the audio channel. For this reason, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of prior art Girod US 6,483,532 B1 (PTO 892). Please see Office Action below for details.
2.	As to the prior art rejections under 35 U.S.C. 102 and 35 U.S.C. 103 (pgs. 8-12 of remarks), the Applicant argues Shintani and Araujo do not disclose or suggest either alone or in combination the amended limitation above in response to the now withdrawn rejection of   35 U.S.C. 112(b).  Upon further consideration of the art of record, the Examiner agrees they do not teach the amended limitation, in particular “and providing the plurality of sign language video frames on a second channel provisioned as an audio channel  as recited for e.g. in Claim 21.  However, further searches yielded the work of Girod which discloses a video-assisted audio signal processing system (col. 1, lines 5-10). In particular, Girod (col. 10 lines 34-42) describes devoting an audio channel for communicating sign language video during a videoconferencing arrangement. Girod notes since sign language uses hand movements rather than sound, the audio channel may be used instead to help increase the video frame rate associated with the hand movements. Consequently, the quality of sign language transmitted via videoconferencing can be enhanced. For this reason, which is elaborated on in the Office Action below, the Examiner respectfully submits that Shintani, Araújo, and Girod teach or suggest the disclosed features of the instant claims under 35 U.S.C. 103. 
3.	During the updated search, the Examiner also found Williams et al. US 10,375,237 B1 (PTO 892) which also appears to disclose the limitation “and providing the plurality of sign language video frames on a second channel provisioned as an audio channel  Please refer to col. 8  lines 57-64 with respect to using an audio or a text channel for video data in a sign language system. Although Williams is not used in the current Office Action, it is deemed relevant prior art.
4.	Applicant’s remarks and amendments to the drawings (Figs. 3 and 5) are acknowledged. As such, the objection to Fig. 3 is withdrawn. As to Fig. 5, there is a minor issue. Element 530 reads “Data Communication S Devices”.  This should read “Data Communications Devices”. Please update accordingly.
5.	The Examiner is available to discuss the matters of this office action to help move the Instant Application forward. Please refer to the conclusion to this office action regarding scheduling interviews.  
6.	In light of the foregoing, Claims 21-40 have been examined and are pending.


Drawings
7.	The drawings are objected to because of the following. Element 530 in Fig. 5 reads “Data Communication S Devices”.  This should read “Data Communications Devices” (pg. 16 lines 10-15 of specification). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21, 26, 28, 29, 31, 36. 38, and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Shintani et al. US 2016/0098850 A1, in view of Girod US 6,483,532 B1, hereinafter referred to as Shintani and Girod, respectively. 
Regarding Claim 21: Shintani discloses “A method of providing a sign language video along with a primary video and a primary audio corresponding to the primary video [See abstract, first four lines], the method comprising: generating a plurality of sign language video frames [See ¶0079 with reference to Fig. 3 for example regarding the sign language video], each of the plurality of sign language video frames representing a respective portion of the sign language video [Same citation as above, where the depicted sign language video necessarily contains a plurality of sign language video frames], wherein the sign language video includes sign language corresponding to the primary audio [The sign language window provides a sign language interpretation of audio content in the main program audio-video content. See abstract]; providing a plurality of primary video frames on a first channel provisioned as a video channel [See for e.g. Figs. 1 and 3. Picture-in-picture technology allows for superimposing a separate channel corresponding with a 2nd video stream (e.g. sign language video) onto the main video which  is linked to the main video channel. See e.g. ¶0158.], each of the plurality of primary video frames representing a respective portion of the primary video [The main video as illustrated in Figs. 1 and 3 for example contain a plurality of video frames]; and providing the plurality of sign language video frames on a second channel provisioned as an audio channel.” [Shintani however does not address this feature. See Girod below for support] 
As to providing the plurality of sign language video frames on a second channel provisioned as an audio channel, Girod from the same or similar field of endeavor is brought in to address this feature. [Col. 10 lines 34-42 of Girod describes devoting an audio channel for communicating sign language video during a videoconferencing arrangement. Girod notes since sign language uses hand movements rather than sound, the audio channel may be used instead to help increase the video frame rate associated with the hand movements]
According to Shintani, it appears the closed caption video is displayed with the main content video on a video channel (e.g. Fig. 6) and is not on a second channel provisioned as an audio channel as claimed. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sign language video of Shintani by adding the teachings of Girod as above for using an audio channel to help increase the video frame rate associated with the hand movements in a sign language video so that the quality of sign language transmitted via videoconferencing can be enhanced (Col. 10 lines 34-42).
Regarding Claim 26 : Shintani and Girod teach all the limitations of claim 21, and are analyzed as previously discussed with respect to that claim. Shintani further teaches and/or suggests “further comprising: providing metadata relating to the plurality of sign language video frames provided on the second channel.” [See for e.g. ¶0094 where synchronized sign language video employs common time stamping in the sign language video and the main program content video, where said time stamping is construed as a form of metadata or auxiliary data. See ¶0158 regarding the second video stream (e.g. sign language video) channel which can be a 1st, 2nd channel, etc.] 
Regarding Claim 28 : Shintani and Girod teach all the limitations of claim 26, and are analyzed as previously discussed with respect to that claim Shintani further teaches and/or suggests “wherein the metadata is usable to synchronize the plurality of sign language video frames with the plurality of primary video frames.” [Same citation as claim 26]  
Regarding Claim 29 : Shintani and Girod teach all the limitations of claim 21, and are analyzed as previously discussed with respect to that claim Shintani further teaches and/or suggests “further comprising: providing metadata indicating presence of the plurality of sign language video frames on the second channel.” [Same citation as claim 26, since time stamping information will imply the presence of sign language video. See ¶0158 regarding the second video stream (e.g. sign language video) channel which can be a 1st, 2nd channel, etc.] 
Regarding claim 31, claim 31 is rejected under the same art and evidentiary limitations as determined for the method of Claim 21. As to the required hardware for executing the disclosed features, see for e.g. Fig. 14 of Shintani for support. Also refer to ¶0037-0038.
Regarding claim 36, claim 36 is rejected under the same art and evidentiary limitations as determined for the method of Claim 26. 
Regarding claim 38, claim 38 is rejected under the same art and evidentiary limitations as determined for the method of Claim 28. 
Regarding claim 39, claim 39 is rejected under the same art and evidentiary limitations as determined for the method of Claim 29. 
Claims 22-23 and 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over Shintani, in view of Girod, and in further view of de Araújo et al., “An approach to generate and embed sign language video tracks into multimedia content”, Information Sciences 281 (2014) 762-780, hereinafter referred to as de Araújo.
Regarding Claim 22 : Shintani and Girod teach all the limitations of claim 21, and are analyzed as previously discussed with respect to that claim. Shintani and Girod however do not teach the features of claim 22. de Araújo on the other hand from the same or similar field of endeavor is found to disclose “wherein the first channel is provisioned as the video channel in a digital cinema package, and wherein the second channel is provisioned as the audio channel in the digital cinema package.”  [Refer to abstract. Solution for the disclosed approach for generating and embedding sign language video tracks into multimedia contents was instantiated for Digital Cinema platforms. Also note Sect. 2.3 “Distribution component” on pg. 766 regarding the different means for distribution of sign language video tracks] It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosed features of Shintani and Girod for the hearing impaired to add the teachings of de Araújo as above that provides an approach to generate and embed sign language video tracks into multimedia contents such that the hearing impaired can access the information (abstract).
Regarding Claim 23: Shintani and Girod teach all the limitations of claim 21, and are analyzed as previously discussed with respect to that claim. Shintani further teaches and/or suggests “wherein the first channel is provisioned as the video channel in a video stream, and wherein the second channel is provisioned as the audio channel in the video stream.”  [Refer to 804 in Fig. 23 where a video receiver receives data representing audio and a frame of video content] Although Shintani describes the foregoing (where Girod does not), de Araújo from the same or similar field of endeavor is brought in to provide additional support. [See Sect. 2.3 “Distribution component” on pg. 766] The motivation for combining Shintani, Girod, and de Araújo has been discussed in connection with claim 22, above. 
Regarding claim 32, claim 32 is rejected under the same art and evidentiary limitations as determined for the method of Claim 22. 
Regarding claim 33, claim 33 is rejected under the same art and evidentiary limitations as determined for the method of Claim 23. 
Claims 24 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Shintani, in view of Girod, and in further view of Dewa et al. US 2011/0096232 A1, hereinafter referred to as Dewa.
Regarding Claim 24: Shintani and Girod teach all the limitations of claim 21, and are analyzed as previously discussed with respect to that claim.  Shintani however does not further teach and/or suggest the features of claim 24. Dewa on the other hand from the same or similar field of endeavor is brought in to teach and/or suggest  “further comprising: providing a plurality of primary audio frames on a third channel different than the first channel and the second channel, each of the plurality of primary audio frames representing a respective portion of the primary audio.”  [See Figs. 10-1 where Fig. 10 shows the decoding of both an audio signal which can be construed as a 3rd channel that differs from the decoded video signal and the sign language information (Fig. 11)] It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosed features of Shintani and Girod for the hearing impaired to add the teachings of Dewa as above that allows for broadcasting content video and corresponding sign language video separately from each other and then combining and displaying the data on the receiving side without imposing a heavy processing burden (¶0012). 
Regarding claim 34, claim 34 is rejected under the same art and evidentiary limitations as determined for the method of Claim 24. 
Claims 25 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Shintani, in view of Girod, in further view of Dewa, and in further view of An et al. US 2017/0006248 A1, hereinafter referred to as An.
Regarding Claim 25 : Shintani, Girod, and Dewa teach all the limitations of claim 24, and are analyzed as previously discussed with respect to that claim. Shintani, Girod, and Dewa however do not teach and/or suggest “wherein the third channel is provisioned as another audio channel.” An on the other hand from the same or similar field of endeavor is brought in to teach and/or suggest the foregoing limitation. [See Figs. 67-68 where multiple audio inputs 1…N are shown along with video and closed captioning. Also note Fig. 135] It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosed features of Shintani, Girod, and Dewa for the hearing impaired to add the teachings of An as above that provides a means that allows for efficiently distinguishing the content of a broadcast service by each time segment; hence, customized content can be delivered according to the characteristics of users (¶0006).
Regarding claim 35, claim 35 is rejected under the same art and evidentiary limitations as determined for the method of Claim 25. 
Claims 27 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Shintani, in view of Girod, and in further view of Freed et al. US 2015/0163545 A1, hereinafter referred to as Freed.
Regarding Claim 27 : Shintani and Girod teach all the limitations of claim 26, and are analyzed as previously discussed with respect to that claim. Shintani and Girod however do not further teach and/or suggest “wherein the metadata defines a length of each of the plurality of sign language video frames.” Freed on the other hand from the same or similar field of endeavor discloses the foregoing. [See ¶0053 describes identifying data related to a corresponding video segment, etc. including the length of video frames and the like.]  Although Freed does not explicitly address sign language video, Freed’s ancillary data does correspond to video which includes the claimed feature. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosed features of Shintani and Girod for the hearing impaired to add the teachings of Freed as above to provide corresponding data to the video that characterizes the video according to time, length of video frames, etc.; hence, an improved methodology for automatically detecting certain video segments can be realized (¶0005). 
Regarding claim 37, claim 37 is rejected under the same art and evidentiary limitations as determined for the method of Claim 27. 
Claims 30 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Shintani, in view of Girod, and in further view of Speer et al. US 2015/0350139 A1, hereinafter referred to as Speer.
Regarding Claim 30 : Shintani and Girod teach all the limitations of claim 29, and are analyzed as previously discussed with respect to that claim. Shintani and Girod however do not further teach and/or suggest “wherein the metadata include a language tag.” Speer on the other hand from the same or similar field of endeavor discloses the foregoing [See for e.g. ¶0048 where metadata may be used to help identify the language used, such as metadata tags] It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosed features of Shintani and Girod for the hearing impaired to add the teachings of Speer as above that allows for an effective way to locate and collect electronic conversations of a topic, thus overcoming traditional methods that cannot account for the burgeoning volume of data streaming onto public platforms (¶0002-0003).
Regarding claim 40, claim 40 is rejected under the same art and evidentiary limitations as determined for the method of Claim 30. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A HANSELL JR. whose telephone number is (571)270-0615. The examiner can normally be reached Mon - Fri 10 am- 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICHARD A HANSELL  JR./Primary Examiner, Art Unit 2486